BOLIN, Justice.
We granted the State’s petition for cer-tiorari review of the Court of Criminal Appeals’ decision dismissing the State’s pretrial appeal from an order of the trial court granting Jackie Sue Woodall’s motion to dismiss count I of the indictment against her. State v. Woodall, 988 So.2d 1060 (Ala.Crim.App.2005). The issue presented in this case is the same issue addressed in State v. Wilson, 959 So.2d 123 (Ala.2006), a case involving a codefendant of Woodall’s and the same facts as those here: Whether the State’s appeal was timely filed as required by Rule 15.7(b), Ala. R.Crim. P., thereby invoking the original appellate jurisdiction of the Court of Criminal Appeals. In State v. Wilson we held that the notice of appeal, filed three days before the trial court entered its order dismissing count I of Wilson’s indictment, was timely. Because the facts presented here are the same as those in State v. Wilson, the rationale in that case controls our decision. Accordingly, the judgment is reversed and the cause is remanded on the authority of State v. Wilson.
REVERSED AND REMANDED.
NABERS, C.J., and SEE, LYONS, HARWOOD, WOODALL, STUART, SMITH, and PARKER, JJ., concur.